ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Global Engineering & Construction, LLC        )      ASBCA Nos. 60425, 60682
                                              )
Under Contract No. W912DY-12-D-0013           )

APPEARANCES FOR THE APPELLANT:                       Kristin E. Zachman, Esq.
                                                     Johnathan M. Bailey, Esq.
                                                      Bailey & Bailey, P.C.
                                                      San Antonio, TX

APPEARANCES FOR THE GOVERNMENT:                      Michael P. Goodman, Esq.
                                                      Engineer Chief Trial Attorney
                                                     Steven W. Feldman, Esq.
                                                     Margaret P. Simmons, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Huntsville

                                                     C. Clay Weisenberger, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Little Rock

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: August 12, 2019


                                                  ~           D~WOODROW
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60425, 60682, Appeals of Global
Engineering & Construction, LLC, rendered in conformance with the Board's Charter.

       Dated:

                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals